Title: To Thomas Jefferson from Gouverneur Morris, 7 March 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 7 March 1793

Enclosed you have Copies of what I had the Honor to write on the twenty fifth of January and thirteenth of February also the Copy of a Letter of the twelfth of February from Mr. Pinkney with my Answer of the eighteenth. I send these last to the End that due Attention may be paid to such Vessels as may be furnished with his Passports and which may perhaps prove to be british Bottoms. I am so well perswaded that the United States will strictly observe the Laws of Nations and rigidly adhere to their Neutrality that I am solicitous to prevent a Practice which might expose us to Suspicion and finally involve us in War. On this Chapter it is proper also that I should communicate a fact which I have mentioned to Mr. Pinkney and desird him to transmit. Monsieur Genest took out with him three hundred blank Commissions which he is to distribute to such as will fit out Cruizers in our Ports to prey on the british Commerce. I am convinced that few of my Countrymen will be so lost to all moral Sense as to embark in a Game so abominable where the Murder of their fellow Creatures enters as a leading Chance. I am apprehensive however lest some Profligates may be led to fix a Blot on our national Character and deprive both themselves and their Countrymen of the great and certain Advantages to flow from honest Industry on the present important occasion. An Occasion which duly attended to and properly cultivated will give to our Navigation an Encrease too rapid almost for Conjecture, and place us in the happy Situation to be in two or three Years the exclusive Carriers of our immense Productions. These Considerations weigh much but they are still but a Feather in the Ballance with those of a much higher Nature which stand in Connection with the Nature of our Government and of Course with the Happiness of Generations to come. I know of Nothing so dangerous and I might say fatal to Morals as the sudden Acquisition of Wealth by bad Means. Industry is thereby discouraged and Honesty discountenanced. The Vulgar are soon dazzled by the Glare of prospering Vice and the Young are seduced from the Paths of Virtue. And Virtue once gone Freedom is but a Name for I do not beleive it to be among possible Contingencies that a corrupted People should be for one Moment free. Excuse I pray my dear Sir these Observations which I cannot restrain. They flow from the Conviction of my earliest Reason and are strengthened by the Experience of twenty Years.
In mine of the thirteenth of February I mention’d to you that this Country would procure the 500000 Men requird and at that Time  there was every Reason to think so because the Recruiting Service went on well for all the new Corps which had been ordered but it now appears that this arose from little Circumstances of Dress and Flattery calculated to catch Idlers and that there is a real Scarcity of Men. The Losses of the last Campaign are sensible in the Mass of Population so that notwithstanding the Numbers thrown out of Employ by the Stagnation of some Manufactures and the Reduction of private Fortunes the Want of common Laborers is felt throughout the whole Country. Already they talk of Drafting for the Service an Experiment of very doubtful and dangerous Complection. It would however succeed just now but if delay’d it would not I beleive go down and at any Rate would not produce in Season the required Force; Especially if the Enemy should have any considerable Successes, for you must not imagine that the Appearances in this Country are all real, and you must take into your Estimation that the Convention is falling into Contempt because the Tribunes govern it imperiously. They try to save Appearances but the People cannot long be Dupes. It is the old Story of King Log and how long it may be before Jupiter sends them a Crane to destroy the Frogs and Froglings is a Matter of Uncertainty. Already they begin to cry out for a Dictator. An Insurrection also is brewing whose Object I am told is to destroy the Faction of the Gironde. I think I mentiond to you in a former Letter that the Death of the King would be but the Forerunner of their Destruction and already they see the Sword hanging over their Heads. The majority of the Convention is clearly at the Disposition of their Enemies.
The Consuls will forward to you and you will see in the Gazettes the Decree for opening all the Ports of this Nation to our Vessels on equal Terms with their own. You will be so kind as to observe that this was done on a Report of the Committee of Safety. Now you must know that the Members of this Committee or at least the Majority of them are sworn Foes to the Members of the Diplomatic Committee. This is necessary to explain a little what is said in mine of the 13th. about that latter Committee. I have receiv’d indirectly a Kind of Assurance from the former (which disposes entirely of the Convention) that they will do any Thing for the United States which I will point out but in Fact I know not any Thing which we ought to ask. The Decrees abovementioned contain I believe all that we want. The History of them is not material.
I had the Honor to mention to you also that I did not believe the Attempt against Holland would succeed and also that Time was extremely precious to both Parties especially in Regard to Maestricht in whose Fate was involvd perhaps that of the whole Campaign. This  Town had I am told offered to capitulate but Terms of such Rigor were insisted on as to induce a longer Defence and this Delay has saved them. The Seige is raisd and unless the french Army should gain a Victory I do not see how they are to escape provided the Enemy exerts himself. Dumouriez had taken Breda and was preparing to enter Holland being ordered by the Minister of War to whom he replied that he would go in but the Minister must find him his Way out. This latter may be no very easy Task. The Enemy on the Side of Maestricht are I beleive superior in Numbers and certainly if the french army in that Quarter is beaten the Allies may cut off the Retreat of Dumouriez in which Case his Fate must depend not only on the Strength of his Army not over numerous but also on the State of his Magazines which I beleive to be bad. Should Valence be able to make good a gentle Retreat then he may be join’d perhaps by Dumouriez at Louvain and together they may cover Brussels. But all these things again depend on some moral Contingencies. Such for Instance as the following questions. What will be the Temper and Spirit of those Departments nearest to the Scene of Action? What will be the Degree of Hope or Apprehension among the Inhabitants of the low Countries? As to them you will see by the Gazettes that they are fast expressing their Adherence to the french Republic freely pronounced. But since it has been no small Question among Metaphisicians what it is that constitutes the Freedom of the Will there is no small Question also on this Subject among Politicians as to the Case before us. Are Men actuated by Interest are they instigated by Desire are they seduced by Hope are they compelled by Fear? Alexander you know cut the Knot which he could not untie and the french have imitated the Example of that Conqueror. Some striking Examples of those who opposd the Union with France inducd all the Rest to give both their speedy and their free Consent. It is therefore a Problem to be resolvd what Degree of Force must be producd by the Allies to operate on the Free Will of this People in a Counter Sense. I think the Solution of that Problem is in Brussels. On the whole my dear Sir the Hour is big with important Events. As soon as I learn any Thing more I will communicate it. In the Mean Time accept the Assurances of that Respect with which I have the Honor to be your obedient Servant

Gouv Morris

